Citation Nr: 9923722	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-10 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from May 1973 to May 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to service 
connection for PTSD.

Initially, the Board notes that the veteran's claim was 
before the Board in November 1997.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to obtain additional VA treatment records and police 
department records identified by the veteran at his video 
conference before a Member of the Board.  Review of the 
veteran's claims file indicates that the RO complied with the 
Board's directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Here, the RO obtained both the VA 
treatment records and the police department records 
identified by the veteran and incorporated them into the 
veteran's claims file.

With respect to the veteran's video conference before a 
Member of the Board (conducted in August 1997), the Board 
notes that the veteran also stated that his schizophrenia had 
been caused by his service.  Historically, the veteran 
initially submitted a claim for service connection for 
schizophrenia in May 1989, which was denied by the RO in 
correspondence to the veteran (dated October 5, 1989).  The 
veteran's VA Form 9 (Appeal to Board of Veterans' Appeals) 
was not received by the RO until October 29, 1990, more than 
one year from the date of notification of the determination 
being appealed.  As such, the veteran did not timely file an 
appeal as to this issue.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1998).  When a claim becomes final, it 
may not be reopened unless new and material evidence has 
subsequently been presented.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  As to 
the veteran's schizophrenia, the Board notes that the veteran 
has not claimed to have submitted new and material evidence.  
Rather, at his video conference before a Member of the Board, 
the veteran related service events, which he believed caused 
his PTSD and his schizophrenia.  Accordingly, the Board finds 
the issue presently before it for consideration to be as 
framed on the title page of this decision.

As to the veteran's service representative, the Board points 
out that VA Form 28-1900 (Appointment of Veterans Service 
Organization as Claimant's Representative) (dated and signed 
by the veteran in November 1993) indicates that the Texas 
Veterans Commission (TVC) has been given power of attorney by 
the veteran.  The Board also points out that the veteran was 
represented by TVC at his video conference before a Member of 
the Board in August 1997 and that the record contains no 
revocation of this power of attorney.  However, The American 
Legion prepared and submitted a Written Brief Presentation, 
dated July 20, 1999, as to the issue on appeal, which was 
incorporated into the veteran's claims file.  Given the power 
of attorney of record, though, the recognized representative 
is as noted on the title page of this decision.


FINDING OF FACT

Competent medical evidence of a nexus, or link, between the 
veteran's claimed psychiatric disorder, including his claimed 
PTSD, and his service has not been presented.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

Specifically as to PTSD, a well grounded claim requires 1) a 
current medical diagnosis of PTSD; 2) lay statements 
(presumed credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and 3) medical evidence of 
a nexus between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 136-137 (1997).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  However, the Board is not bound to accept the 
veteran's uncorroborated accounts of in-service stressors or 
the opinions or diagnoses by physicians who rely on the 
veteran's account of his stressful military service.  Swann 
v. Brown, 5 Vet. App. 229 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Service connection may also be presumed where certain 
diseases, including psychoses, manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (1998).

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service records (including service medical 
records), private medical records from Harris County 
Psychiatric Hospital (dated in August 1983), VA treatment 
records (dated from November 1982 to May 1997), a VA mental 
disorders examination (conducted in July 1996), and the 
veteran's testimony at his video conference before a Member 
of the Board (conducted in August 1997).

The veteran's service records, including his service medical 
records, are negative for evidence that the veteran 
participated in combat.  The veteran's DD Form 214 indicates 
that his last duty assignment was the U.S.S. John L. McCain 
and that he was a Seaman Apprentice, training in water 
transportation occupations.  The veteran was awarded the 
National Defense Service Medal.  The veteran's service 
medical records are silent as to any treatment received by 
the veteran for his nerves.

The veteran's private medical records from Harris County 
Psychiatric Hospital (dated in August 1983) document the 
initial diagnosis of paranoid schizophrenia but contain no 
diagnosis of PTSD.  The veteran was admitted for evaluation 
because of dangerous behavior.  His military service and 
honorable discharge were noted by history, but there was no 
discussion of service events.

The veteran's VA treatment records (dated from November 1982 
to May 1997), in pertinent part, document multiple 
hospitalizations and outpatient visits for chronic paranoid 
schizophrenia and for polysubstance abuse.  A July 1996 entry 
reflects the veteran's report of seeing visions of his 
experiences in Vietnam, and an undated Report on Referral for 
Rehabilitation Medicine Service Activities (Referral) 
indicates a diagnosis of PTSD/schizophrenia.  There is no 
accompanying discussion or commentary as to the diagnosis of 
PTSD, nor was the veteran's military service referenced.

The VA mental disorders examination (conducted in July 1996) 
reflects the veteran's several hospitalizations for treatment 
of a psychotic disorder and for substance abuse.  It also 
reflects the veteran's one report of seeing visions of his 
experiences in Vietnam, in July 1996.  The veteran stated 
that it had just come back to him that he had nightmares of 
Vietnam and could not sleep.  When asked to describe his 
nightmares, the veteran stated that he dreamt of missiles 
that were launched from offshore but that malfunctioned.  
When this occurred, the crew had to go to general quarters 
because of the possibility that the missiles would return and 
hit the ship.  Also, in his nightmares, the veteran dreamt of 
shells that had failed to fire, which had to be passed from 
hand to hand, so that they could be put overboard.  The 
veteran reported that he dreamt about these events once or 
twice a month.  Subsequent to evaluation, the examiner's Axis 
I diagnoses were schizophrenic disorder, paranoid, chronic; 
polysubstance abuse (cocaine, alcohol), in early partial 
remission.  The examiner also commented that the findings did 
not meet the diagnostic criteria for PTSD.

At his video conference before a Member of the Board 
(conducted in August 1997), the veteran indicated that both 
PTSD and his schizophrenia were caused by his service.  
(Transcript (T.) at 3).  When asked what conditions in 
service had caused these mental conditions, the veteran 
responded that he had loaded ammunition, which was very 
dangerous.  Id.  The veteran also stated that he had had no 
mental disorders before going into service.  Id.  He 
testified that he had been a Seaman Apprentice while in 
Vietnam and that he had stood watches, looking for enemy 
aircraft and ships.  (T. at 4).  The veteran also testified 
that no enemy aircraft had bombed the ship but that one had 
flown overhead, and the ship had been at general quarters.  
(T. at 5).  When asked if the Navy had given him a 
psychiatric examination before entering the military, the 
veteran answered that it had and that the Navy had found him 
"clear."  (T. at 6).  When asked if he had gotten any 
treatment for a mental disorder while on ship, the veteran 
responded that a doctor had always taken notes on him.  Id.  
The veteran stated that when he got out of the Navy in 1975, 
he had gone to the old Houston VA hospital, where they had 
talked to him.  (T. at 9).  The veteran also reiterated that 
he had loaded the guns and handled live ammunition while on 
ship.  (T. at 10-11).  When asked who first had told him that 
he had PTSD or paranoid schizophrenia, the veteran stated the 
police had.  (T. at 12).  The veteran also stated that he had 
first been given medication for his nerves by the ship's 
doctor.  (T. at 13).  When asked whether ammunition had ever 
misfired, the veteran responded that it had happened once and 
that they had had to throw it over the side of the ship.  (T. 
at 14-15).  

III.  Analysis

The Board recognizes the veteran's contentions that he has 
PTSD and paranoid schizophrenia and that both were caused by 
his service in Vietnam.  The Board also acknowledges the one 
diagnosis of PTSD contained in the veteran's VA treatment 
records.  However, the Board must adhere to established laws 
and regulations in its determinations.  As such, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, must be denied, as it 
is not well grounded.

Specifically, although the record contains a diagnosis of 
PTSD (albeit an arguably equivocal one) and the veteran's lay 
statements as to in-service stressors, the record does not 
contain medical evidence of a nexus between the veteran's 
service and his claimed PTSD disability.  Such medical 
evidence is required, in order to well ground the veteran's 
claim in this instance.  See Cohen v. Brown, supra; see also 
Caluza v. Brown, supra.  Rather, the clinical evidence of 
record (except for the VA mental disorders examination in 
July 1996) is almost completely silent as to the veteran's 
service and events therein.  Here, the one diagnosis of PTSD 
found in the veteran's VA treatment records is unaccompanied 
by any discussion of or reference to the veteran's service.  
Indeed, this diagnosis of PTSD is unaccompanied by any 
commentary or medical opinion as to causation.  Further, as 
to the July 1996 VA examination, while it reflects the 
content of the veteran's dreams and nightmares about Vietnam, 
it does not show that the veteran has PTSD, and the examiner 
specifically stated that the findings did not meet the 
diagnostic criteria for PTSD.

As to the veteran's claimed psychiatric disorder, just as 
with his claimed PTSD, the medical evidence of record is 
completely silent as to any opinion discussing the on set of 
the veteran's schizophrenia, particularly, or the on set of a 
psychotic disorder, in general.  The medical evidence of 
record is also completely silent as to any causal 
relationship between the veteran's service and his claimed 
psychiatric disorder.  Moreover, the earliest diagnosis of 
record of a psychiatric disorder is found in the veteran's 
private medical records from August 1983, when he was 
diagnosed with schizophrenia, almost eight years after the 
veteran's separation from service.

In effect, then, as to both a psychiatric disorder and PTSD, 
the veteran has proffered only his assertions as to causation 
to support his claim of entitlement to service connection for 
a psychiatric disorder, to include PTSD.  In this regard, 
there is no indication in the record that the veteran 
possesses the medical expertise necessary to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical diagnosis or 
causation, competent medical evidence that the claim is 
plausible is required.  See Grottveit v. Brown, supra.  

Accordingly, absent competent medical evidence of a nexus, or 
link, between the veteran's claimed psychiatric disorder, to 
include PTSD, and his service and reported in-service 
stressors, the veteran has not submitted a well grounded 
claim of entitlement to service connection for either.  See 
Caluza v. Brown, supra; see also Cohen v. Brown, supra.

The Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the 
April 1999 supplemental statement of the case, the Board 
finds that the veteran was adequately informed of the 
evidence required in this case and afforded an opportunity to 
respond.  Further, by initially addressing the veteran's 
claim on the merits, the RO afforded greater consideration 
than warranted under the circumstances.  As such, the veteran 
is not prejudiced by the Board's more limited consideration.  
Further, notwithstanding the records identified by the 
veteran at his video conference before a Member of the Board, 
he also has not provided any indication of the existence of 
additional evidence that would make his claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this respect, the Board 
notes that the RO obtained these additional records.  As 
discussed above, the veteran's VA treatment records were 
negative for any opinion as to a causal relationship between 
the veteran's service and his claimed disorders.  Also, the 
police department records merely documented the veteran's 
history of arrests and were irrelevant to adjudication of the 
issue before the Board.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).



ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

